Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-6, and 8-11) in the reply filed on 11/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse as noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Page et al. (WO/1987/006383).  
Regarding claim 1, Le Page et al. disclose a method of tagging objects by placing signal DNA strands at defined position on a support material such as cellulose acetate (page 10, last paragraph, page 11, first paragraph) in order to prevent forgery of the product.  
Regarding claim 3, Le Page et al. disclose that, “,,,in a simple system a short DNA sequence such as one obtained synthetically may be employed” (page 9, second paragraph).  
Regarding claims 4 and 8, Le Page et al. disclose obtaining a sample of the product marked by the DNA and assaying the sample using probes to identify the polynucleotide (see examples 2 and 3). The nucleotide sequence identified is capable of corresponding to different information (i.e. more than one nucleotide sequence can be used and more than one spot may be located on the substrate, see example 2 dot matrix).  Le Page et al. also disclose forming a product with the labeled material (see claim 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Page et al. (WO/1987/006383) as applied to claims 1 and 8 above.
Regarding claim 9, although Le Page et al. discloses cellulose acetate as a substrate for depositing DNA markers and manufacturing products using marked materials (claim 16), Le Page et al. do not expressly disclose depositing the polynucleotide markers on cellulose acetate fibers.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to use cellulose acetate fibers in a similar way to paper (i.e. cellulose fibers), as depositing on paper is expressly disclosed.  In particular, Le Page et al. state, “For some articles, for example papers, the signal compound may be attached directly” (page 5, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time of invention to use cellulose acetate fibers because cellulose acetate is expressly disclosed, directly attaching DNA to paper fibers is expressly disclosed, and it is well known in the art to produce cellulose acetate as fibers.  

Claim(s) 5, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busby et al. (WO 2016/179220) in view of Le Page et al. (WO/1987/006383) as applied to claims 1 and 8 above.
Regarding claims 5, 6, 9, and 11, Busby et al. disclose forming cellulose acetate for use in cigarette filters in order to form traceable smoking articles and disclose in claim 1:
(a) forming tow from filaments;
(b) crimping the tow;
(c) drying the tow;
(d) baling the tow; and
(e) incorporating an additive with an identifying marking during, between or after any of steps (a) to (c), wherein the identifying marking provides origin information concerning the tow. 
Busby et al. disclose several identifying marking methods to combat fake products but do not disclose using polynucleotides as the identifying mark.  However, Le Page et al. disclose using DNA as a label for identifying authentic versus fake products (see the rejection of claims 1 and 8 above).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the DNA labeling of cellulose acetate as disclosed by Le Page et al. as the identifying mark in the invention of Busby et al.  Using the DNA label of Le Page et al. would result in a difficult to counterfeit marker (as disclosed by Le Page et al.) and therefore a difficult to counterfeit smoking article.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Page et al. (WO/1987/006383) as applied to claims 1 and 8 above, and in further view of Nies (EP 2439281A1).  
Regarding claim 2, Le Page et al. discloses using DNA with 1-100 kbp (i.e. 1000 bases to 100,000 bases) but does not disclose using sequences of 6-200 nucleotides (base pairs).  However, Le Page et al. also disclose that “short DNA sequences such as one obtained synthetically may be employed” (page 9, second paragraph).  Nies discloses that DNA of even 10 units (10-mer) would still offer more than a million variation possibilities.  Nies further discloses examples using polymeric nucleoties with 25 bases (see “Examples” section).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use shorter DNA or other nucleotide sequences such as the short synthetic segments of Nies in the invention of Le Page et al. because Le Page et al. expressly disclose that shorter synthetic poly nucleic acid markers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747